Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morey Wildes on 02/17/2021.
The application has been amended as follows: 
In the specification 
On page 1, immediately after the title, please insert the following: 
-- CROSS-REFERENCE TO RELATED APPLICATIONS 
This application is a National Phase Application of PCT International Application No. PCT/IB2017/056498, International Filing Date October 19, 2017, entitled "System and Method for Object and Obstacle Detection and Classification in Collision Avoidance of Railway Applications", published on April 26, 2018 as International Patent Application Publication No. WO 2018/073778, claiming the benefit of United States Provisional Patent Application No. 62/410,403, filed October 20, 2016, which is incorporated herein by reference in its entirety. --

Allowable Subject Matter
Claims 1, 3-8. 10-14 and 16-17 continue to be allowed.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457.  The examiner can normally be reached on M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN B STREGE/Primary Examiner, Art Unit 2669